Citation Nr: 0527630	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left hip 
degenerative changes.

2.  Entitlement to service connection for lumbar degenerative 
changes at L4-L5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to April 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  


FINDINGS OF FACT

1.  A left hip disorder is not shown to have been manifested 
in service; arthritis of the left hip was not manifested to a 
degree of 10 percent within one year after the veteran's 
separation from active duty; and it is not shown that any 
current left hip disorder is related to service.  

2.  A lumbosacral disorder was not manifested in service; 
lumbar arthritis was not manifested to a degree of 10 percent 
within one year after the veteran's separation from active 
duty; and it is not shown that any current lumbosacral 
disorder is related to service.


CONCLUSIONS OF LAW

1.  Service connection for left hip degenerative changes is 
not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  Service connection for lumbosacral degenerative changes 
at L4-L5 and L5-S1 is not warranted.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in September 2002 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  To this, 
the letter requested the veteran to "tell us about any 
additional information or evidence" that he wished VA to try 
to obtain.  The December 2002 statement of the case also 
advised the veteran to "provide any evidence in [his] 
possession that pertains to the claim[s]."  Finally, the 
Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the concept of "harmless error," of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

While mindful that the veteran asserted in May 2002 to have 
incurred his claimed disorders as a result of falling from 
the wing of an airplane during his military service, a review 
of the service medical records reveals no complaints or 
findings pertaining to either his left hip or lumbar spine.  
The medical records also do not refer to any fall-related 
accident.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In this case, a review of the post service VA medical 
records, dated from 1998 to 2002, includes diagnoses of left 
hip and lumbar degenerative changes at L4-L5 and L5-S1.  See 
report of July 2002 VA fee-basis examination.  The medical 
evidence on file reveals no opinion linking either a left hip 
or lumbar spine disorder to service.  These medical records 
also do not reveal competent evidence of degenerative changes 
to either the veteran's left hip or lumbar spine within a 
year of his separation from active duty.  The Board observes 
that the physician who examined the appellant in July 2002 
commented that his degenerative changes were "commensurate" 
with the age of the veteran.  While there is evidence of 
current disorders manifested by left hip and lumbar spine 
degenerative changes, without competent evidence linking 
these disorders to service, the benefits sought on appeal 
cannot be granted.  

Therefore, to summarize, while left hip and low back 
disorders presently exist, in the form of degenerative 
changes, there is no competent medical evidence relating 
either disorder specifically to the veteran's service, and 
his self reported history of falling from the wing of an 
airplane cannot be considered competent medical evidence of a 
nexus.  Simply put, the veteran's contentions do not 
constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (As a lay person, the veteran lacks 
the medical expertise to offer competent opinions as to the 
existence of the disability, as well as to medical causation 
of any current disability.)  As such, the claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Service connection for left hip degenerative changes is 
denied.  

Service connection for lumbosacral degenerative changes at 
L4-L5 and L5-S1 is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


